                                                          Case 2:17-cv-01424-JCM-VCF Document 32 Filed 11/01/18 Page 1 of 2



                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Christopher L. Benner, Esq.
                                                          3    Nevada Bar No. 8963
                                                               SMITH LARSEN & WIXOM
                                                          4    1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                          5
                                                               Tel: (702) 252-5002
                                                          6    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          7            clb@slwlaw.com
                                                               Attorneys for Plaintiff,
                                                          8
                                                               U.S. Bank National
                                                          9    Association, on behalf of the
                                                               registered Holders of Bear
                                                          10   Stearns Asset Backed
                                                               Securities I LLC, Asset-
                                                          11
                                                               Backed Certificates, Series
SMITH LARSEN & WIXOM




                                                          12   2007-AC1.
                                                                                          UNITED STATES DISTRICT COURT
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                DISTRICT OF NEVADA
                                                          14
                              ATTORNEYS




                                                          15   U.S. Bank National Association, on behalf of the
                                                               registered Holders of Bear Stearns Asset Backed    CASE NO.: 2:17-cv-01424-JCM-VCF
                                                          16   Securities I LLC, Asset-Backed Certificates,
                                                               Series 2007-AC1,
                                                          17
                                                                                     Plaintiff,                   STIPULATION AND ORDER OF
                                                          18   v.                                                 DISMISSAL AS TO DEFENDANT EL
                                                                                                                  PASEO COMMUNITY
                                                          19                                                      ASSOCIATION
                                                               SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                               limited liability company; EL PASEO
                                                          20
                                                               COMMUNITY ASSOCIATION, a Nevada non-
                                                          21   profit corporation; JOHNNIE WILLIAMS, an
                                                               individual.
                                                          22                        Defendants.
                                                          23
                                                               SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                          24   limited liability company,
                                                                                    Counter-Claimant
                                                          25    v.
                                                          26   U.S. Bank National Association, on behalf of the
                                                               registered Holders of Bear Stearns Asset Backed
                                                          27
                                                               Securities I LLC, Asset-Backed Certificates,
                                                          28   Series 2007-AC1
                                                                                  Counter-Defendant

                                                                                                             1
                                                          Case 2:17-cv-01424-JCM-VCF Document 32 Filed 11/01/18 Page 2 of 2



                                                          1
                                                                      Pursuant to Federal Rule of Civil Procedure 41(a), and LR IA 6-2 Plaintiff/Counter-
                                                          2
                                                               Defendant U.S. Bank National Association, on behalf of the registered Holders of Bear Stearns
                                                          3
                                                               Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2007-AC1 (“U.S. Bank”), by
                                                          4
                                                               and through its counsel of record, Smith Larsen & Wixom, and Defendant El Paseo
                                                          5
                                                               Community Association, by and through its counsel of record, Pengilly Law Firm, hereby
                                                          6
                                                               stipulate and agree as follows:
                                                          7
                                                                      1.         On May 19, 2017, U.S. Bank filed its Complaint in this action, naming El Paseo
                                                          8

                                                          9
                                                               Community Association as a potentially necessary party.

                                                          10          2.         U.S. Bank now agrees to voluntarily dismiss El Paseo Community Association

                                                          11   with prejudice.
SMITH LARSEN & WIXOM




                                                          12          3.         El Paseo Community Association does not take a position regarding whether the

                                                               subject foreclosure sale extinguished U.S. Bank’s interest in the deed of trust in this matter.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14          4.         El Paseo Community Association does not have a current interest in the real
                              ATTORNEYS




                                                          15   property located at 8007 Rotella Drive, Las Vegas, Nevada 89147.
                                                          16          5.         El Paseo Community Association and U.S. Bank shall each bear its own
                                                          17   attorneys’ fees and costs incurred in this matter.
                                                          18
                                                               ROBBINS LAW FIRM                                     SMITH LARSEN & WIXOM, CHARTERED
                                                          19
                                                                /s/Elizabeth Lowell                                  /s/Christopher L. Benner
                                                          20   ELIZABETH B. LOWELL, ESQ.                            CHRISTOPHER L. BENNER, ESQ.
                                                               Nevada Bar No. 8551                                  Nevada Bar No. 8963
                                                          21   E-Mail: elowell@pengillylawfirm.com                  E-Mail: clb@slwlaw.com
                                                               ROBBINS LAW FIRM                                     SMITH LARSEN & WIXOM, CHARTERED
                                                          22   1995 Village Center Circle, Suite 190                1935 Village Center Circle
                                                               Las Vegas, Nevada 89134-6363                         Las Vegas, Nevada 89134-6237
                                                          23   Attorney for Defendant,                              Attorney for Plaintiff/Counter-Defendant,
                                                               El Paseo Community Association                       U.S. Bank National Association, on behalf of
                                                          24                                                        the registered Holders of Bear Stearns Asset
                                                                                                                    Backed Securities I LLC, Asset-Backed
                                                          25                                                        Certificates, Series 2007-AC1
                                                          26          IT IS SO ORDERED:
                                                          27                                                  UNITED STATES DISTRICT COURT JUDGE
                                                          28                                                              November 14, 2018
                                                                                                              DATED:


                                                                                                                2
